HUSTON, J.
— This is an action to foreclose a mortgage executed by Albert P. Tefft and Carrie M. Tefft. A joint judgment and decree was rendered against both. From this judgment and decree Carrie M. Tefft appeals. There were other parties made defendants, some of whom appeared; others made default.
Two of the defendants, Carrie M. Tefft and Mary E Osborn, join in the appeal. Respondent moves to dismiss the appeal upon the ground that no notice of appeal was served upon Albert P. Tefft, against whom a joint judgment was rendered. Under the rule as given by this court in Lydon v. Godard, 5 Idaho, 607, 51 Pac. 459, Albert P. Tefft was an adverse party, and should have been served with notice of appeal. (See Lydon v. Godard, supra, and cases there cited.) Motion allowed, and appeal dismissed, with costs to respondent.
Sullivan, C. J., and Quarles, J., concur.